Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for an image generation method and device. The closest prior art, Kazama et al. (USPAP       2008/0159,708), shows a similar system, in which, receiving an image generation request, wherein the image generation request comprises an image format of an image for generation; obtaining a static image corresponding to the received image generation request (Please note, paragraph 0011. As indicated generating a predetermined number of static images by considering a time of lapse from information about recorded video contents; converting a static image other than at least one specified static image into an image reduced in a predetermined format from the predetermined number of generated static images; and displaying the at least the one static image and the other compressed static image as a sequence of images arranged along a predetermined path on a screen by considering the time of lapse). However, Kazama et al. fail to address: “for determining, based on the image format, a plurality of sub-images for generation and corresponding to the image awaiting generation based on the image format; obtaining description information for each sub-image of the plurality of sub-images; sorting, based on the description information for each sub-image, the plurality of subimages as a plurality of sorted sub-images and generating the image by generating, pre-processing, and adding each particular sub-image of the plurality of sub-images to an image file corresponding to the image format, wherein generating the image comprises: generating a particular sub-image based on description information associated with a particular sub-image for generation of the plurality of sorted sub-images, a predetermined image generation algorithm, and the static image; pre-processing the particular sub-image and adding the particular sub-image to the image file corresponding to the image format”. These distinct features have been added to each independent claim and renders them allowable.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386.  The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Monday, March 1, 2021